Appeal from a decision of the Unemployment Insurance Appeal Board of June 24, 1939, noticed on July 1, 1939, which ruled that those employees of respondents who are engaged in the growing of nursery stock or work incidental thereto are farm laborers within the meaning of the Unemployment Insurance Law and that respondents are not subject to the payment of unemployment insurance contributions based on earnings of such employees. The respondent-employers applied to the Industrial Commissioner for a hearing under section 523, subdivision 1, paragraph (a), of the Unemployment Insurance Law  to determine the validity of a ruling of the Division of Placement and Unemployment Insurance of the Department of Labor which held that the persons employed by them were not farm laborers and were employees within the meaning of the Unemployment Insurance Law. A hearing was held by a referee who made a decision on January 24, 1939, upholding the ruling of the Division of Placement. An appeal was then taken to the Unemployment Insurance Appeal Board. This Board found that the major operations of these nurseries consist of the preparation, fertilization, and cultivation of the soil, seeding, budding, grafting, transplanting and related operations, the constant care of the products of the soil which calls for a knowledge of modern scientific methods, and the preparation for market of the finished product, whether it be tree, shrub, bush or plant. While this proceeding was pending before the Appeal Board subdivision 11 was added to section 502 of the Unemployment Insurance Law by chapter 762 of the Laws of 1939, in effect June 7, 1939. This subdivision defines the term “ farm laborer ” in terms ample enough to include all the activities of respondents’ employees. Decision unanimously affirmed, with one bill of costs to respondents against the *1020Industrial Commissioner. Present — Hill, P. J., Crapser, Bliss, Schenek and Poster, JJ.